PER CURIAM.
We have studied the briefs and the testimony of the parties which appear in the record before us. We find an unusual conflict in the testimony of the parties such as would justify a jury verdict as in this case, ruling against the plaintiff on her claim and against the defendant on her counterclaim.
We have considered and studied all of the questions raised in the briefs of each party and conclude, under the testimony before the trial judge, that no reversible error was made by him. We, therefore, affirm this case.
The appellee moved to strike Point II of appellants’ brief which was deferred by the court until consideration of the case on its merits. We deny the motion of appellee to strike Point II of appellants’ brief.
Affirmed.
SHANNON, C. J., and. ALLEN and WHITE, JJ.j concur.